DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the specification, specifically the title of the invention, has overcome the previous objection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Publication No. 2013/0141380 to Wang et al. (Wang).

Claim(s) 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2019/0042018 to Kim.
As to claim 14, Kim discloses a display device comprising: 
a display panel (Fig. 1; Para. 0062, display panel, 100); 
a plurality of sensing electrodes disposed on the display panel (Fig. 6,7; Para. 0067, fingerprint sensing region, A10; Para. 0083, a plurality of first electrodes 11 extending in a first direction, for example, a Y-axis direction, and a plurality of second electrodes 21 extending in a second direction, for example, an X-axis direction); 
a plurality of sensing wirings electrically connected to the plurality of sensing electrodes, respectively (Fig. 6,7; Para. 0067, trace region, B21 and B22; Para. 0084, secondary trace regions B21 and B22 may include a plurality of electrodes lines extending from the second electrodes 21 of the fingerprint sensing region A10.); and 
a blocking part disposed on the plurality of sensing wirings (Fig. 6,7; Para. 0067, trace region, B21 and B22; Para. 0086-0087, third shield region C21 may be provided on the first secondary trace region B21, and a fourth shield region C22 may be provided on the second secondary trace region B22.) and having a width in a first direction greater than a width of a wiring region in the first direction where the plurality of sensing wirings is disposed (Fig. 6,7; Where the area of the traces is smaller than the shield pattern), 
wherein the plurality of sensing electrodes comprise a sensing pattern and a bridge pattern disposed on a different layer from the sensing pattern (Fig. 5; Para. 0078, 0083, diamond pattern units 1 and 3 and connectors, 2 and 4), the plurality of sensing wirings are disposed on the same layer as any one of the sensing pattern or the bridge pattern (Para. 0084, electrode lines of the secondary trace regions B21 and B22 and the second electrodes 21 corresponding thereto may be connected to each other by a conductive plug in a via hole of an insulating layer; which infers that the first electrode and the electrode lines are on the same layer), and the blocking part is disposed on the same layer as the other of the sensing pattern or the bridge pattern  (Fig. 6,7; Para. 0084, electrode lines of the secondary trace regions B21 and B22 and the second electrodes 21 corresponding thereto may be connected to each other by a conductive plug in a via hole of an insulating layer; which infers that the first electrode and the electrode lines are on the same layer, while the second sensing electrodes and the shield pattern are on another layer).
Kim does not expressly disclose a single, contiguous blocking part.
Wang teaches a single, contiguous blocking part (Fig. 2-12; Para. 0034, decorative layer, 16, formed on the periphery of the substrate 12 to shield metal traces).
It would have been obvious to one of ordinary skill in the art to modify the display device of Kim to include the decorative layer of Wang because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the shield region of Kim and the decorative layer of Wang perform the same general and predictable function, the predictable function being shielding the trace region of the device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the shield region of Kim] by replacing it with the decorative layer of Wang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 15, Kim and Wang disclose the display device of claim 14.  Kim discloses wherein the [single, contiguous] blocking part covers the plurality of sensing wirings (Fig. 6,7; Para. 0067, trace region, B21 and B22; Para. 0086-0087, third shield region C21 may be provided on the first secondary trace region B21, and a fourth shield region C22 may be provided on the second secondary trace region B22.).

As to claim 16, Kim and Wang disclose the display device of claim 14.  Kim discloses wherein the [single, contiguous] blocking part is configured to be floated or to receive a ground voltage (Para. 0069, 0070, shield regions C11 and C12 may be grounded or a constant voltage may be applied thereto).

As to claim 17, Kim and Wang disclose the display device of claim 14.  Kim discloses wherein the [single, contiguous] blocking part is configured to operate in a first state or a second state different from the first state,
 wherein the first state is a state in which the single, contiguous blocking part is configured to be floated or to receive a ground voltage (Para. 0069, 0070, shield regions C11 and C12 may be grounded or a constant voltage may be applied thereto), and 
the second state is a state in which the single, contiguous blocking part is configured to receive a same voltage as that applied to the plurality of sensing wirings  (Para. 0069, 007-, shield regions C11 and C12 may be grounded or a constant voltage may be applied thereto).

As to claim 19, Kim and Wang disclose the display device of claim 14.  Kim wherein: 
a plurality of openings is formed in the [single, contiguous] blocking part (Fig. 6; the negative space in the third and fourth shield regions created by the shield pattern); 
the plurality of openings is spaced apart in a first direction (Fig. 6; the negative space in the third and fourth shield regions created by the shield pattern), and the plurality of openings each extend in a second direction intersecting the first direction (Fig. 6; the negative space in the third and fourth shield regions created by the shield pattern); and 
each of the plurality of openings has a width greater than a width of each of the plurality of sensing wirings (Fig. 6,7; Where the area of the traces is smaller than the shield pattern).

As to claim 20, Kim discloses a display device comprising: 
a display panel (Fig. 1; Para. 0062, display panel, 100); and 
an input sensor disposed on the display panel (Fig. 1; Para. 0062, 0064, the touch sensor 200 and the fingerprint sensor 400 may be formed on a same layer), 
wherein the input sensor comprises: 
a plurality of sensing electrodes including first sensing electrodes and second sensing electrodes (Fig. 6,7; Para. 0067, fingerprint sensing region, A10; Para. 0083, a plurality of first electrodes 11 extending in a first direction, for example, a Y-axis direction, and a plurality of second electrodes 21 extending in a second direction, for example, an X-axis direction); 
a plurality of sensing wirings disposed on the same layer as the first sensing electrodes and electrically connected to the plurality of sensing electrodes, respectively (Fig. 6,7; Para. 0067, trace region, B21 and B22; Para. 0084, secondary trace regions B21 and B22 may include a plurality of electrodes lines extending from the second electrodes 21 of the fingerprint sensing region A10; Para. 0084, electrode lines of the secondary trace regions B21 and B22 and the second electrodes 21 corresponding thereto may be connected to each other by a conductive plug in a via hole of an insulating layer); and 
a blocking part disposed on the same layer as the second sensing electrodes and covering the plurality of sensing wirings (Fig. 6,7; Para. 0067, trace region, B21 and B22; Para. 0086-0087, third shield region C21 may be provided on the first secondary trace region B21, and a fourth shield region C22 may be provided on the second secondary trace region B22; Para. 0084, electrode lines of the secondary trace regions B21 and B22 and the second electrodes 21 corresponding thereto may be connected to each other by a conductive plug in a via hole of an insulating layer; which infers that the first electrode and the electrode lines are on the same layer, while the second sensing electrodes and the shield pattern are on another layer), and 
an area of the blocking part is larger than an area of a region where the plurality of sensing wirings is disposed (Fig. 6,7; Where the area of the traces is smaller than the shield pattern). 
Kim does not expressly disclose a single, contiguous blocking part.
Wang teaches a single, contiguous blocking part (Fig. 2-12; Para. 0034, decorative layer, 16, formed on the periphery of the substrate 12 to shield metal traces).
It would have been obvious to one of ordinary skill in the art to modify the display device of Kim to include the decorative layer of Wang because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the shield region of Kim and the decorative layer of Wang perform the same general and predictable function, the predictable function being shielding the trace region of the device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the shield region of Kim] by replacing it with the decorative layer of Wang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Wang in view of U.S. Publication No. 2018/0252955 to Kurasawa et al. (Kurasawa).
As to claim 18, Kim and Wang disclose the display device of claim 14, but do not expressly disclose wherein the [single, contiguous] blocking part comprises a shielding layer having has a mesh pattern.
Kurasawa teaches wherein the single, contiguous blocking part comprises a shielding layer having has a mesh pattern (Para. 0107, 0152, 0180, 0195, where the shielding layer is formed of a mesh-like structure).
It would have been obvious to one of ordinary skill in the art to modify the display device of Kim to include the mesh shielding layer of Kurasawa because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Kim as modified by the mesh shielding layer of Kurasawa can yield a predictable result of reducing parasitic capacitances in the detection electrodes and preventing the detection sensitivity from being reduced.  Thus, a person of ordinary skill would have appreciated including in the display device of Kim the ability to use the mesh shielding layer of Kurasawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 has been amended to include previously determined allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626